DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 16 November 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
Claims 1, 2, 11, and 12 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Taddeo US 2012/0274145.
Regarding Claims 1 and 11, Taddeo teaches a system comprising: 
a plurality of energy storage devices (battery 20, fig. 2) located at different geographic locations (each battery is separate from the other and arranged similar to applicant’s fig. 1); and 
a plurality of power converters (DC to DC converter 22, fig. 2) that operate independently, 
wherein each of the plurality of power converters comprises first terminals connected to a different one of the plurality of energy storage devices (input of 22, fig. 2), and 
second terminals (output of 22, fig. 2) connected to a common load (inverter 25, fig. 2), and 
wherein each of the plurality of power converters is configured to convert electrical power received at its first terminals to electrical power at its second terminals according to a respective voltage conversion ratio of a plurality of voltage conversion ratios (Each DC to DC converter 22 converts the storage potential (in volts) from a battery 20 into a terminal potential (in volts) according to a DC to DC duty factor ratio calculated by a system controller 21. The system controllers 21 (a) measure the storage potential and other operating conditions of the batteries 20 over time, (b) calculate adjustments to the terminal potential output from the DC to DC converters 22, and (c) transmit their adjusted instructions to the DC to DC converters 22, refer to [0048]); and 
a controller (system controller 21, fig. 2) configured to adjust the plurality of voltage conversion ratios such that the plurality of energy storage devices respectively reach a plurality of predetermined depletion values at a substantially common discharging end time (When multiple assemblies are paralleled, they may be charged and discharged as a whole with individual storage devices maintaining equal states of charge.. The system controllers 21 (a) measure the storage potential and other operating conditions of the batteries 20 over time, (b) calculate adjustments to the terminal potential output from the DC to DC converters 22, and (c) transmit their adjusted instructions to the DC to DC converters 22. As a result, each DC to DC converter 22 provides a uniform terminal potential to the user interface connection 24. The standardized terminal potential output follows a programmable voltage profile that is independent of battery type. refer to abstract and [0048]).  
Regarding Claim 2, Taddeo teaches all of the limitations of Claim 1 above and further teaches wherein at least one energy storage device, of the plurality of energy storage devices, have a different charge storage capacity than at least another energy storage device, of the plurality of energy storage devices (refer to [0046]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-8, 13-15, and 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taddeo US 2012/0274145, in view of Chang US 2012/0049801.
Regarding Claim 3, Taddeo teaches all of the limitations of Claims 1 and 11 above, respectively, however is silent regarding regulating, responsive to a common voltage reference or a common current reference, a plurality of variable discharge rates respectively of the plurality of power converters during discharging of the plurality of energy storage devices (refer to [0034]-[0035] of Chang).
Chang teaches regulating, responsive to a common voltage reference or a common current reference, a plurality of variable discharge rates respectively of the plurality of power converters during discharging of the plurality of energy storage devices (refer to [0034]-[0035] of Chang).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the method as taught by Chang with the system of Taddeo to control the power to the load by balancing the batteries outputs.
Regarding Claims 4 and 5, the combination of Taddeo and Chang teaches all of the limitations of Claim 3 above and further teaches wherein the plurality of power converters are serially connected at the second terminals to form a serial connection; wherein the serial connection is connected to the load; and wherein the regulating is responsive to a common current reference; wherein the plurality of power converters are parallel connected at the second terminals; and wherein the regulating is responsive to a common voltage reference (refer to [0027] of Chang).
Regarding Claim 6, the combination of Taddeo and Chang teaches all of the limitations of Clam 1 and further teaches wherein the plurality of energy storage devices comprise a first bank of batteries and a second bank of batteries, wherein transferring power from a plurality of energy storage devices to the load comprises discharging the first bank of batteries and the second bank of batteries based on a common voltage reference or a common current reference (refer to [0020]-[0021] of Chang).
Regarding Claims 7-8, the combination of Taddeo and Chang teaches all of the limitations of Clam 1 and further teaches comprising, for each energy storage device of the plurality of energy storage devices: determining a battery charge fraction associated with the energy storage device; and independently maintaining, based on the battery charge fraction for the energy storage device, a voltage conversion ratio such that the discharging, responsive to a common voltage reference or a common current reference, is complete for the plurality of energy storage devices at the common discharging end time; and comprising, for each of the plurality of energy storage devices: maintaining, during the discharging, the voltage conversion ratio proportional to a reciprocal of a remaining available charge in the energy storage device (refer to [0022] of Chang).
Regarding Claims 13-15, the combination of Taddeo and Chang teaches all of the limitations of Clam 12 and further teaches wherein the controller is configured to adjust the plurality of voltage conversion ratios based on: charge fractions for the plurality of energy storage devices, and the common voltage reference or the common current reference; adjust the plurality of voltage conversion ratios such that the plurality of voltage conversion ratios are proportional to a reciprocal of the charge fractions for the plurality of energy storage devices; adjust the common voltage reference or the common current reference based on: one or more operating conditions of the plurality of power converters, wherein the one or more operating conditions comprise buck mode, boost mode, temperature, voltage, current, or duty cycle, and one or more predetermined compensation factors for the plurality of energy storage devices (Fig. 4 and refer to [0056]-[0069] of Taddeo).
Regarding Claim 20, the combination of Taddeo and Chang teaches all of the limitations of Clam 11 and further teaches wherein at least one energy storage device, of the plurality of energy storage devices, has a different charge storage capacity than at least another energy storage device, of the plurality of energy storage devices (refer to [0021] of Chang).
Regarding Claim 21, the combination of Taddeo and Chang teaches all of the limitations of Clam 1 and further teaches comprising: prior to the transferring, receiving, by each of the plurality of power converters, a common voltage reference or a common current reference based on a battery charge fraction of each of the plurality of energy storage devices, wherein the transferring further comprises transferring, based on the common voltage reference or the common current reference, the power from the plurality of energy storage devices to the load (refer to [0021] of Chang).
Regarding Claim 22, the combination of Taddeo and Chang teaches all of the limitations of Clam 1 and further teaches wherein the transferring comprises each of the plurality of power converters independently maintaining a corresponding voltage conversion ratio (refer to [0018], [0022], [0024] and [0034]-[0036] of Chang).

Claims 9-10 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taddeo US 2012/0274145, in view of Choi (Choi ‘556) US 2011/0133556.
Regarding Claim 9 and 10, Taddeo teaches all of the limitations of Clam 1, however is silent regarding comprising: setting, by using a direct-current-to-alternating-current (DC-to-AC) inverter, a common voltage reference or a common current reference at direct current (DC) terminals of the DC-to-AC inverter; comprising: providing a value of the common voltage reference or the common current reference by using a central controller connected to the DC-to-AC inverter.
Choi ‘556 teaches using a direct-current-to-alternating-current (DC-to-AC) inverter (140, fig. 1), a common voltage reference or a common current reference at direct current (DC) terminals of the DC-to-AC inverter; comprising: providing a value of the common voltage reference or the common current reference by using a central controller connected to the DC-to-AC inverter (refer to [0042] and [0047]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the inverter as taught by Choi ‘556 with the system of Taddeo in order to provide the option of and AC or DC output.
Regarding Claims 17-19, Taddeo teaches all of the limitations of Clam 12, however is silent regarding comprising: a direct-current-to-alternating-current (DC-to-AC) inverter, wherein the second terminals of the plurality of power converters are connected to the common load via the DC-to-AC inverter; wherein the controller is operatively coupled to the DC-to-AC inverter to provide a value for the common voltage reference or the common current reference; wherein the plurality of power converters are serially connected at the second terminals to form a serial connection to the DC-to-AC inverter.
Choi ‘556 teaches a direct-current-to-alternating-current (DC-to-AC) inverter (140, fig. 1), wherein the second terminals of the plurality of power converters are connected to the common load via the DC-to-AC inverter (10, fig. 1); wherein the controller is operatively coupled to the DC-to-AC inverter to provide a value for the common voltage reference or the common current reference; wherein the plurality of power converters are serially connected at the second terminals to form a serial connection to the DC-to-AC inverter (refer to [0042] and [0047]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the inverter as taught by Choi ‘556 with the system of Taddeo in order to provide the option of and AC or DC output.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taddeo US 2012/0274145, in view of Chang US 2012/0049801, in view of Adest et al. 2011/0084553.
Regarding Claim 16, the combination of Taddeo and Lee teaches all of the limitations of Clam 15 however is silent regarding comprising a memory operatively attached to the controller, wherein the controller is configured to adjust the common voltage reference or the common current reference based on multiple efficiency values associated with the one or more operating conditions, and wherein the multiple efficiency values are stored in the memory.
Adest teaches a memory (refer to [0093]) operatively attached to the controller, wherein the controller is configured to adjust the common voltage reference or the common current reference based on multiple efficiency values associated with the one or more operating conditions, and wherein the multiple efficiency values are stored in the memory (refer to [0060]-0063]).
Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention was made to use the controller as taught by Adest with the system of the combination of Lee, Chang, Choi ‘822 in order to further optimize the output power of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
14 December 2022


/DANIEL KESSIE/Primary Examiner, Art Unit 2836